DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 5/5/2022.
Claims 1-9 are pending. 
The Examiner withdraws the objection to the drawings for failing to show the “circuit element” due to Applicant’s arguments dated 5/5/2022.

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Kessler does not disclose that the measurements are performed so that a different temperature detection process of the first load and a temperature detection process of the second load are performed in different time periods as required by claim 1 (p. 3). 
The Examiner respectfully disagrees. Kessler specifically discloses that the switching device 24 is controlled by the control device 21 and preferably defines one of the reference resistors 25 as the reference resistor to be measured, an electrical connection is preferably provided with the switching device 24 between the heating element and the corresponding reference resistor 25 (para 47). The control device 21 also uses the reference resistor 25 to measure a voltage drop between one of the reference resistors 25 and the voltage source 27 (para. 46), which is correlated to the temperature of the respective heating element (see para. 51). Therefore, Kessler discloses that the control device 21 controls the switching device 24 to measure a corresponding temperature of the heating element one at a time. This necessarily means that the detection of the temperature of the first load and the detection of the temperature of the second load are performed at different periods of time since only one reference resistor 25 is connected via the switching device 24 at a time. 
Moreover, the Applicant is arguing a functional limitation of the processing device. A
 claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. Here, Kessler’s switching device provides an electrical connection between the heating element and corresponding resistor (para. 47) and measures the heating elements sequentially (para. 61). Therefore, Kessler’s control device is capable of measuring a first series circuit formed between the first heating element and first resistor, and then the second heating element and the second resistor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (US 2019/0059446).
Regarding claim 1, Kessler discloses a vaporizer unit (abstract) for an electronic cigarette (see para. 3) comprising:
a current source (27; equivalent to a power supply) providing electric power to all active electric components within the inhaler (para. 39; interpreted as configured to discharge electricity) including a first heating element (36; see Fig. 2) and a second heating element (36; Fig. 2) for heating vaporizing a liquid from a liquid reservoir (12; para. 35) to form an aerosol (para. 36; must include an aerosol source) and having a taste (para. 13; must have a flavor source) (the liquid reservoir combines both an aerosol source and a flavor source), wherein the heating elements have a resistance correlated to a temperature (para. 19, 51; interpreted as a correlation between temperature and electric resistance value);
a circuit element (para. 42; see annotated Fig. 2);
a switching device (24; equivalent to a switching element) which preferably defines one of the reference resistors (25) as the reference resistor to be measured and provides an electrical connection between the heating element and the corresponding reference resistor (para. 47);
an operation amplifier (23) wherein the heating elements are connected to the operational amplifier to determine the resistance of the corresponding heating element (para. 46; see Fig. 2; equivalent to a voltage applied to the first load and second load are input); and
a control device (21; equivalent to a processing device) which determines the measured resistance of the corresponding heating element (para. 46) and then temperature may be determined through the resistance measurement (paras. 19, 51) which measures the voltage drop of the reference resistors and voltage source and forward the measurement to the control device (para. 46; equivalent to based on output of the operational amplifier), wherein
the control device controls the switching device (para. 47) such that the detection of resistance is performed one at a time (see para. 47; interpreted as a temperature detection performed in different periods of time). 
Regarding the claim limitation “a circuit element that has a predetermined electric resistance value,” Kessler’s circuit inherently has an electrical resistance value which is predetermined by the added resistance values of each separate element in the circuit. 
Regarding the claim limitation “a switching element configured to be switchable between a first state where the circuit element and first load are connected in series and a second state where the circuit element and the second load are connected in series,” and “a voltage applied to the first load in a first series circuit formed of the circuit element and the first load are connected in series and a second state where the circuit element and the second load are connected in series,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
However, because Kessler’s switch device, operational amplifier, and circuit element are the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Kessler’s switching device which provides an electrical connection between the heating element and corresponding resistor (para. 47) and in which the heating elements are measured sequentially (para. 61) and therefore capable of measuring a first series circuit formed between the first heating element and first resistor, and the second heating element and the second resistor sequentially.

    PNG
    media_image1.png
    519
    853
    media_image1.png
    Greyscale


Regarding claim 2, Kessler discloses:
that the circuit element (see annotated Fig. 2) includes a portion that is shared by the first series circuit and the second series circuit (see Fig. 2; the output of the switching element 24, operation amplifier 23, output of the operational amplifier, and the connection between the control device 21 and switching element 24 are shared by the first and second series circuits);
the switching device (24) is between the first and second heating elements (36) and the circuit element (see annotated Fig. 2); and
the input terminal is connected to a connection node between the switching device and circuit. 

Regarding claim 3, Kessler discloses that the voltage input into the positive terminal of the operational amplifier is equal to the voltage of the current source (27; see para. 47). Since the circuit element including the first series circuit and second series circuit (see annotated Fig. 2) is interpreted to include the positive terminal of the operational amplifier, the voltage input into the first and second series circuits will have the same voltage as the current source (27). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8 rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 2019/0059446) as applied to claim 2 above, and further in view of Yamada et al. (WO 2019/082264; US 2020/0260793 is used for translation).
Regarding claim 4, Kessler discloses the power supply unit as discussed above with respect to claim 2, further comprising a first transistor (26) and a second transistor (26) connected in series with the first and second loads (36) respectively (para. 59; see Fig. 2) which allows the electronic control device (21) to control the transistors and independently control the heating elements corresponding to the transistor (para. 45). 
Regarding the claim limitation “a first switching element” and “a second switching element,” the instant specification describes that a switch may be a transistor (para. 44). Therefore, the first transistor and second transistor of Kessler are considered “switching elements.” Moreover, the first transistor and second transistor in Kessler functionally operate the same way as a switch by allowing the electronic control device to independently control flow through the heating elements (para. 45). 
However, Kessler is silent as to the switching element is connected to each of a connection node between the first load and the first switching element and a connection node between the second load and the second switching element. Instead, Kessler teaches that the connection nodes are located between the reference resistors (25; also known as shunts) and the heating elements (36).
Yamada teaches an aerosol generation device (abstract) including a first member (102; equivalent to a power supply unit) comprising: a circuit (Fig. 2) including an element (112) for obtaining a value of current flowing through the load (132) and a resistance value of the load (para. 122), a shunt resistor (212), a first field effect transistor (FET) operating as a switch (Q2), and a second FET operating as a switch (Q2; para. 132). Yamada teaches that the second FET is used to power the second path to in order to calculate a resistance value of the heater and determine a temperature of the load (para. 137; interpreted as a switching element). Yamada further teaches that the first FET is used for supplying power to the heater (para. 136; interpreted as a first switching element). Therefore, Yamada teaches that the second FET (Q2; interpreted as switching element) is connected to a connection node (see Fig. 2) that is located between the first FET (Q1; interpreted as a first or second switching element) and the load (132). 

    PNG
    media_image2.png
    551
    712
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Kessler such that the switching device is connected to a connection nodes between the first and second transistors and the first and second heating elements as in Yamada in order to identify when the aerosol source is in an insufficient quantity (Yamada; para. 18) thereby preventing unintended smoke flavor from being emitted (Yamada; para. 3). 

Regarding claims 5 and 6¸ modified Kessler discloses the electronic control device (21) is adapted for detecting a breath by a consumer and controlling a heating element (36) to heat up liquid (para. 44; interpreted as an aerosol generation request controls the heating of the first load) via the transistors (26; see para. 45) and measuring the resistance of the heating elements (para. 47) wherein the control of the heating elements and the monitoring of the heating elements occur during inhaling (para. 50; occur at the same time).
Regarding the claim limitation “during a period when the heating of the first load is performed, the processing device performs the temperature detection process of the second load” and “controlling of the second switching element so as to heat the second load [while] perform[ing] the temperature detection process of the first load” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the circuit of modified Kessler is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. 

Regarding claim 7, modified Kessler further discloses that measurements may occur at switching on, switching of and during inhaling (para. 50). 
Regarding the claim limitation “before an aerosol generation request is received, the processing device performs the temperature detection process of the second load and the heating control of controlling the second switching element so as to heat the second load; and during a period when the heating control of the second load is performed, the processing device performs the temperature detection of the first load”  this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the circuit of modified Kessler is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, a temperature measurement occurs after switching on the device in Kessler. Moreover, heating and temperature measurement occur before a second inhalation. 

Regarding claim 8, modified Kessler further discloses that during a period duration (33; Fig. 4) the plurality of heating elements may be measured sequentially (para. 61) and period duration preferably varies over the duration of operation (para. 62; interpreted as a different execution interval of the temperature detection). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goch (US 2017/0071251) in view of Kessler et al. (US 2019/0059446).
Regarding claim 9, Goch discloses a smoking device (abstract) comprising a storage battery module (19; interpreted as a power supply unit) comprising:
a battery source (21; equivalent to a power supply; see Fig. 1) arranged for operating a chamber-heating device (7) for heating a tobacco pad (27) and a liquid heating device (4) for heating liquid (para. 29); and
a printed circuit board (25) with a control arrangement (24) for activating the liquid-heating device or chamber-heating device (para. 45). 
However, Goch is silent as to a circuit element having a predetermined electric resistance value; a switching element configured to be switchable between a first state where the circuit element and the first load are connected in series and a second state where the circuit element and the second load are connected in series; an operational amplifier to which a voltage applied to the first load in a first series circuit formed of the circuit element and the first load in the first state is input, and to which a voltage applied to the second load in a second series circuit formed of the circuit element and the second load in the second state is input; and a processing device configured to detect a temperature of each of the first load and the second load based on output of the operational amplifier, wherein the processing device controls the switching element such that a temperature detection process of the first load based on the output of the operational amplifier and a temperature detection process of the second load based on the output of the operational amplifier are performed in different periods. 
Kessler teaches a vaporizer unit (abstract) for an electronic cigarette (see para. 3) comprising:
a current source (27; equivalent to a power supply) providing electric power to all active electric components within the inhaler (para. 39; interpreted as configured to discharge electricity) including a first heating element (36; see Fig. 2) and a second heating element (36; Fig. 2) for heating vaporizing a liquid from a liquid reservoir (12; para. 35) to form an aerosol (para. 36; must include an aerosol source) and having a taste (para. 13; must have a flavor source) (the liquid reservoir combines both an aerosol source and a flavor source), wherein the heating elements have a resistance correlated to a temperature (para. 19, 51; interpreted as a correlation between temperature and electric resistance value);
a circuit element (para. 42; see annotated Fig. 2);
a switching device (24; equivalent to a switching element) which preferably defines one of the reference resistors (25) as the reference resistor to be measured and provides an electrical connection between the heating element and the corresponding reference resistor (para. 47);
an operation amplifier (23) wherein the heating elements are connected to the operational amplifier to determine the resistance of the corresponding heating element (para. 46; see Fig. 2; equivalent to a voltage applied to the first load and second load are input); and
a control device (21; equivalent to a processing device) which determines the measured resistance of the corresponding heating element (para. 46) and then temperature may be determined through the resistance measurement (paras. 19, 51) which measures the voltage drop of the reference resistors and voltage source and forward the measurement to the control device (para. 46; equivalent to based on output of the operational amplifier), wherein
the control device controls the switching device (para. 47) such that the detection of resistance is performed one at a time (see para. 47; interpreted as a temperature detection performed in different periods of time). 
Regarding the claim limitation “a circuit element that has a predetermined electric resistance value,” Kessler’s circuit inherently has an electrical resistance value which is predetermined by the added resistance values of each separate element in the circuit. 
Regarding the claim limitation “a switching element configured to be switchable between a first state where the circuit element and first load are connected in series and a second state where the circuit element and the second load are connected in series,” and “a voltage applied to the first load in a first series circuit formed of the circuit element and the first load are connected in series and a second state where the circuit element and the second load are connected in series,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because Kessler’s switch device, operational amplifier, and circuit element are is the same as instantly claimed, it is capable of being operated with similar if not identical claimed characteristics. Specifically, Kessler’s switching device which provides an electrical connection between the heating element and corresponding resistor (para. 47) and in which the heating elements are measured sequentially (para. 61) and therefore capable of measuring a first series circuit formed between the first heating element and first resistor, and the second heating element and the second resistor sequentially.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the printed circuit board of Goch to include the circuit of Kessler because the circuit would allow for measurement of the temperature of the heating devices to diagnose an operation status of the heating element (e.g. wrong liquid, no liquid, not enough liquid) thereby reducing the potential risk of overheating and correlated emission of pollutants (Kessler; Para. 6 and 19).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712